United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3961
                                     ___________
Ronald H. Kriss,                         *
                                         *
              Plaintiff/Appellant,       *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri
Esco Electronics Corporation,            *           (Unpublished)
                                         *
              Defendant/Appellee.        *
                                         *



                                    ___________

                           Submitted: May 19, 1997
                             Filed: May 23, 1997
                                 ___________

Before MURPHY and HEANEY, Circuit Judges, and ROSENBAUM,1 District Judge.
                               ___________

PER CURIAM.

      Esco Electronics terminated Ronald Kriss as part of a reduction in
force, and he brought suit alleging he was laid off due to his age in
violation of the Age Discrimination in Employment Act (ADEA) and the
Missouri Human Rights Act.




      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
The district court2 granted summary judgment for Esco. On appeal, Kriss
contends that there exist genuine issues of material fact which preclude
summary judgment and that the district court should have stayed its
decision until after discovery was complete. After a careful review of the
record, we conclude that the district court did not err in granting summary
judgment because Kriss failed to make the necessary showing that age was
the reason for his lay off and there was no abuse of discretion in denying
the motion for a stay. The judgment is therefore affirmed.

A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Jean C. Hamilton, Chief United States District Judge for the
Eastern District of Missouri.

                                       -2-